State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 4, 2014                   106450
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

RICHARD E. FARRELL JR.,
                    Appellant.
________________________________


Calendar Date:   October 21, 2014

Before:   Lahtinen, J.P., Stein, Garry, Lynch and Devine, JJ.

                             __________


      G. Scott Walling, Schenectady, for appellant, and appellant
pro se.

      J. Anthony Jordan, District Attorney, Fort Edward (Sara E.
Fischer of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Washington
County (McKeighan, J.), rendered March 3, 2013, convicting
defendant upon his guilty plea of the crime of attempted burglary
in the third degree, as amended by judgment rendered October 18,
2013.

      Defendant pleaded guilty to burglary in the third degree in
satisfaction of a two-count indictment and waived his right to
appeal during the plea colloquy and signed a written appeal
waiver in open court in exchange for a promised prison sentence,
as a second felony offender, of 1½ to 3 years. On March 3, 2013,
he was sentenced, as an admitted second felony offender, in
accordance with the plea agreement. At an October 18, 2013
appearance, County Court reduced the conviction, on consent of
the parties, to attempted burglary in the third degree to reflect
                              -2-                  106450

the parties' intent. The court adhered to the sentence imposed
and corrected the uniform sentence and commitment order. This
appeal followed.

      Appellate counsel seeks to be relieved of his assignment of
representing defendant on the ground that there are no
nonfrivolous issues to be raised on appeal. Based upon our
review of the record and the briefs, we agree. Therefore, the
judgment is affirmed and counsel's request for leave to withdraw
is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied
67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633
[2001]).

      Lahtinen, J.P., Stein, Garry, Lynch and Devine, JJ.,
concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court